USDC SDNY
TAL DICKSTEIN U T
ELECTRONICALLY FILED

Partner

LOEB& New York, NY. 10154
LOEBur

. 11/21/2019
DATE FILED:

 

am=o

 

Via ECF and E-mail
November 21, 2019

Hon. Analisa Torres

United States District Court for the Southern
District of New York

500 Pearl Street

New York, New York 10007

Re: Pickett v. Migos Touring, Inc., et al., Case No. 18 Civ. 09775 (SDNY) (AT)
Dear Judge Torres:

We represent Defendants Migos Touring, Inc., Capitol Records, LLC, Quality Control Music, LLC,
Quavious Marshall (p/k/a Quavo), Kiari Cephus (p/k/a Offset) and Kirsnick Ball (p/k/a Takeoff)
(collectively, “Defendants”) in the above-referenced action. We write to request a 21-day
extension of Defendants’ time to move for an award of their attorneys’ fees under Section 505 of
the Copyright Act, 17 U.S.C. § 505, from November 26, 2019 to December 17, 2019.

Under Rule 54(d)(2)(B) of the Federal Rules of Civil Procedure, motions for attorneys’ fees must
be filed within 14 of the entry of judgment, unless that deadline is extended by court order.
Defendants respectfully submit that good cause exists for this requested extension. This action
involved, among other things, a fully-briefed motion to dismiss, extensive fact and expert
discovery including six depositions and dozens of document requests and interrogatories over a
period of approximately nine months, and the preparation of pre-motion letters and statements of
fact for summary judgment, before the case was ultimately dismissed on November 12, 2019.
The requested extension will give Defendants sufficient time to concisely summarize the extended
history of this lawsuit, and demonstrate why the attorneys’ fees and costs Defendants incurred
are reasonable. Defendants sought Plaintiff's consent to this requested extension, but counsel
indicated she could neither consent nor oppose the request, as she anticipates moving to
withdraw as counsel for Plaintiff. This is the first request for an extension of this deadline.

In sum, Defendants respectfully ask that the Court extend their deadline to move for an award of
their attorneys’ fees and costs, from November 26, 2019 to December 17, 2019.

Respectfully yours,
Dd Up) re
Tal Dickstein
Partner
GRANTED in part, DENIED in part. Defendants' deadline to
move for an award of attorney's fees and costs is
EXTENDED to December 10, 2019.

 

SO ORDERED.
Dated: November 21, 2019 é Z
New York, New York ANALISA TORRES

United States District Judge
